Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 4/4/2022 is acknowledged. Claims 1-13 and 15-21 are pending in this application.
Claim Rejections/Objections Withdrawn
The rejection of claim 14 is mooted by the cancellation of that claim.
The rejection of claims 1-13 and 15-21 as containing an improper Markush grouping is withdrawn in response to Applicants’ arguments.
Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 1-14 and 15-21, as represented by the species selected for the expanded search, under 35 U.S.C. §102(a)(1) as anticipated by US 4,870,082 to Rector, D. is maintained for reasons of record in the 1/28/2022 Office action.
Applicants traverse, asserting that the claims as amended do not encompass compounds containing R1 = quinolinyl. However, the recitation in claim 1 of quinolinyl as an option for R1 contradicts this assertion.
Nevertheless, in the interest of compact prosecution, additional species within the claimed genus were searched. As represented by these compounds, shown below, claims 1-13 and 15-21 are additionally rejected under 35 U.S.C. §102(a)(1) as anticipated by US 5,049,561 to Rector, D. et al., which discloses compounds as depicted below, among others within the genus.

    PNG
    media_image1.png
    141
    350
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    122
    324
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    126
    312
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    133
    286
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    135
    315
    media_image5.png
    Greyscale

These compounds correspond to formula (Ib), with R1 = pyrazine, R2 = Me, R3,4, 4a, = H, R6 = H, Me, or Et, and R5 = phenyl, Me, or Et.

	
	Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622